Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suzannah Sundby on 4/29/21.

To improve readability of the claims the application has been amended as follows: 
12. (Currently amended) A cancer microenvironment-targeting anti-podocalyxin antibody or an antigen-binding fragment thereof, comprising 
a heavy chain CDR1 comprising SEQ ID NO: 2,
a heavy chain CDR2 comprising SEQ ID NO: 3,
a heavy chain CDR3 comprising SEQ ID NO: 4,
a light chain CDR1 comprising SEQ ID NO: 5,
a light chain CDR2 comprising SEQ ID NO: 6 and 
a light chain CDR3 comprising SEQ ID NO: 7.

20. (Currently Amended) The cancer microenvironment-targeting anti -podocalyxin antibody or the antigen- binding fragment according to Claim 12, wherein the cancer microenvironment-targeting anti- podocalyxin antibody or antigen-binding fragment thereof comprises (1) 
a heavy chain CDR1 comprising SEQ ID NO: 2,
a heavy chain CDR2 comprising SEQ ID NO: 3,
a heavy chain CDR3 comprising SEQ ID NO: 4,
a light chain CDR1 comprising SEQ ID NO: 5,
a light chain CDR2 comprising SEQ ID NO: 6 and 
a light chain CDR3 comprising SEQ ID NO: 7 and 
(2) (a) a heavy chain having 80% or more identity with the amino acid sequence represented by SEQ ID NO: 10;
 (b) a light chain having 80% or more identity with the amino acid sequence represented by SEQ ID NO: 8, or 
(c) a heavy chain having 80% or more identity with the amino acid sequence represented by SEQ ID NO: 10 and a light chain having 80% or more identity with the amino acid sequence represented by SEQ ID NO: 8.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643